In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-115 CV

____________________


IN RE LIBERTY-DAYTON HOSPITAL, INC. 

AND LAURA WILLIAMSON




Original Proceeding



MEMORANDUM OPINION
	When denying relief, the Court may hand down an opinion but is not required to
do so.  Tex. R. App. P. 52.8(d).  We advise the parties of our decision in this
memorandum opinion.  Tex. R. App. P. 47.4. 
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   Relators seek a writ of mandamus to compel the trial judge to enter an order
dismissing the medical malpractice case filed by the real parties in interest.  The trial court
found that the expert reports filed by the real parties in interest constitute a good faith
effort to comply with the applicable statute.  See Tex. Rev. Civ. Stat. Ann. art. 4590i
§ 13.01 (Vernon Supp. 2003).  After reviewing the petition and record, we conclude that
the relators have not shown a clear abuse of discretion or violation of a duty imposed by
law.  
	The Motion for Stay is DENIED.  The petition for writ of mandamus, filed
February 25, 2003, is DENIED.
 
										PER CURIAM

Opinion Delivered March 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.